DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 10/31/2021 has been entered. Claims 1-2 and 4-7 remain pending in the present application. Claim 3 has been cancelled and the limitations have been incorporated into the independent claim. The 112b and 112a rejections set forth previously have been overcome. The 35 U.S.C. 101 rejection remains pending in the present application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites, “Step S2, according to the costs and the maximum parallelism levels of the operation elements, optimizing and adjusting process parallelism levels of the operation elements and their corresponding shunt unit costs or confluent unit costs, and using the assembly precedence, the process connection and the maximum parallelism level among the operation elements as constraint conditions, with an objective to minimize a takt time and the costs of the automated assembly and production line, to build a multi-objective optimization problem;”, “according to the serial numbers of the operation elements as well as the assembly precedence and process connection among the operation elements, decoding the generated assembly sequence codes so as to obtain an assembly sequence of the assembly and production line;”, “according to the maximum parallelism levels of the operation elements, decoding the generated parallelism codes into the process parallelism levels for optimizing and adjusting the operation elements, and according to the costs of the operation elements, further determining the unit costs corresponding to the optimized and adjusted process parallelism levels of the operation elements;”, which analyzed under Step 2A Prong One is understood as a mental process. The claim further recites, “Step S3, using Pareto backtracking search optimization algorithm for crowding to find optimal solutions of the assembly sequences of the operation elements and their corresponding process parallelism levels in the multi-objective optimization problem, and taking the assembly sequences and their corresponding process parallelism levels happening when the optimal solutions of the multi-objective optimization problem are found as configuration-based optimization schemes of the automated assembly and production line”, “totaling a total number of the operation elements of the automated assembly and production line, and generating two sections of random two-place decimals that are in a number equal to the total number of the operation elements and distributed evenly in an interval of (0,1), as assembly sequence codes and parallelism codes, respectively;”, “taking the assembly precedence, the process connection and the maximum parallelism levels among the operation elements as the constraint conditions, with an objective to minimize the takt time and the costs of the automated assembly and production line, to build the multi-objective optimization problem.”, which analyzed under Step 2A Prong One, is understood as a mathematical formula per the filed specification, in particular formulas (1) and (2) on page 17. 
This judicial exception is not integrated into a practical application because the additional elements of, “Step S1, ascertaining names, serial numbers, operating times, costs and maximum parallelism levels of operation elements of an automated assembly and production line, and, based on structural principles and process requirements of the circuit breakers, analyzing the names, the serial numbers, and the operating times of the operation elements, so as to obtain assembly precedence and process connection among the operation elements of the automated assembly and production line;” when analyzed under Step 2A Prong 2, is understood adding insignificant extra solution activity of mere data gathering. The limitation could also be characterized as a mental process. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the courts have identified merely data gathering which is claimed merely in a generic manner or as insignificant extra-solution activity as being well-understood, routine and conventional, see for example MPEP 2106.05(d)(II)(i), “Receiving or transmitting data over a network”.

	Dependent claims 2 and 5-7 as analyzed under Step 2A Prong 1, further recite limitations directed to the abstract idea of a mathematical equation. Claim 4 recites, “mapping the generated assembly sequence codes and the serial numbers of the operation elements, and according to a size of the generated assembly sequence codes, adjusting precedence ranks of the serial numbers of the operation elements, and according to the assembly precedence and process connection among the operation elements, re-adjusting the operation elements having the adjusted serial numbers, further combining the re-adjusted serial numbers of the operation elements into the assembly sequences of the operation elements.”, which analyzed under Step 2A Prong 1 recites the abstract idea of a mental process. 
This judicial exception is not integrated into a practical application because the additional elements of, “acquiring costs of the automated assembly and production line in the configuration-based optimization schemes happening when the optimal solutions of the multi-objective optimization problem are found,” (see claim 2) when analyzed under Step 2A Prong 2, is understood adding insignificant extra 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the courts have identified merely data gathering which is claimed merely in a generic manner or as insignificant extra-solution activity as being well-understood, routine and conventional, see for example MPEP 2106.05(d)(II)(i), “Receiving or transmitting data over a network”.

Response to Arguments
	Applicant's arguments filed 10/31/2021 have been fully considered but they are not persuasive. 

In particular, see pages 18-21, the applicant argues that the 35 U.S.C. 101 rejection is improper. The applicant argues that the limitation, “wherein the maximum parallelism levels are determined according to equipment volume and site limit of the automated assembly and production line”, in which the equipment volume and site limit are concerning a physical system and as such since it is directed towards a physical system, it is not directed towards an abstract idea or mental process. Further the structural characteristics and principles are related to the assembly of small circuit breaker which is not being determined by a mental process or abstract idea. The office respectfully disagrees.

The office would like to first point out the above mentioned physical structure, as reviewed under Step 2A Prong Two, would be considered as generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Merely reciting physical . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Subbu et al. (US Patent 7,536,364): Discloses a system and method for utilizing historical data, controllable variables, uncontrollable variables, output objectives, and constraints of a control system and performing a multi-objective asset optimization utilizing a Pareto frontier for selecting the Pareto optimal solution.
Dotan et al. (US Patent 8,639,481): Discloses a system and method for achieving multi-objective optimization utilizing a Pareto-optimal design. The method includes determining a plurality of design configurations which satisfy system constraints and meeting the Pareto optimal condition, presenting the results to a user, and allowing them to choose a range of interest and repeating the optimization process until a final selection is chosen.
Thie et al. (US PGPUB 20080168015): Discloses a system and method for determining an optimum solution set of a multi-criteria problem for constructing a product. When determining 
Goebel et al. (US PGPUB 20080234994): Discloses a system and method for determining an optimum solution for control of a machine that simulates deteriorated conditions. The method includes solving a multi-objective problem utilizing a Pareto frontier based solution which includes maximizing desirable operational characteristics conditions and minimizing undesirable operational conditions.
Goel (US Patent 7,996,344): Discloses a system and method for determining Pareto based optimal solutions of a multi-objective problem, specifically an engineering design optimization of a product. 
Ishibashi et al. (US PGPUB 20110295647): Discloses a system and method for manufacturing line optimization.
Tuncel (Assembly Line Balancing with Positional Constraints, Task Assignment Restrictions and Station Paralleling: A Case in an Electronics Company): Discloses an assembly line balancing method that provides various constraints that are factored into the line balancing solution including paralleling of stations if the overall efficiency is increased.
Ozturk (Balancing and Scheduling of Flexible Mixed Model Assembly Lines with Parallel Stations): Discloses a method for improving system reliability and improving adaptability of parallel assembly line manufacturing by focusing on task assignment and model scheduling. 
Ege (Assembly Line Balancing with Station Paralleling): Discloses a method for task assignment and line balancing of assembly lines with station paralleling.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262.  The examiner can normally be reached on 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117